Name: 82/15/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 21 December 1981 amending Decision 80/1261/ECSC opening tariff preferences for products within the province of that Community and originating in Zimbabwe
 Type: Decision
 Subject Matter: Africa;  European construction;  tariff policy;  iron, steel and other metal industries
 Date Published: 1982-01-14

 Avis juridique important|41982D001582/15/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 21 December 1981 amending Decision 80/1261/ECSC opening tariff preferences for products within the province of that Community and originating in Zimbabwe Official Journal L 009 , 14/01/1982 P. 0026 - 0026*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 21 December 1981 amending Decision 80/1261/ECSC opening tariff preferences for products within the province of that Community and originating in Zimbabwe (82/15/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, Whereas the abovementioned Member States concluded amongst themselves the Treaty establishing the European Coal and Steel Community; Whereas the Interim Agreement between the European Economic Community and the Republic of Zimbabwe, signed in Luxembourg on 4 November 1980, was approved by the Community by Council Regulation (EEC) No 3550/80 of 16 December 1980 (1); whereas the said Interim Agreement applies until the entry into force of the Agreement on the accession of the Republic of Zimbabwe to the second ACP-EEC Convention; Whereas the Accession Agreement and the parallel Agreement between the Member States of the European Coal and Steel Community and the Republic of Zimbabwe has been submitted for the approval of each signatory State in accordance with its own constitutional rules; whereas the completion of procedures has been delayed, so that the Agreements cannot enter into force on the planned date, i.e. 1 January 1982; Anxious to apply concomitantly the tariff provisions laid down in the said Agreement; In Agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The words 'but at the latest until 31 December 1981' shall be deleted from Article 1 of Decision 80/1261/ECSC (2). Article 2 The Member States shall take the measures necessary to implement this Decision. Done at Brussels, 21 December 1981. The President N. RIDLEY (1) OJ No L 372, 31. 12. 1980, p. 1. (2) OJ No L 372, 31. 12. 1980, p. 85.